Exhibit 99.11b CWT Draft 6/1/06 SECOND AMENDED AND RESTATED MORTGAGE LOAN PURCHASE AND WARRANTIES AGREEMENT MORGAN STANLEY MORTGAGE CAPITAL INC., Purchaser QUICKEN LOANS, INC. Seller Dated as of June 1, 2006 Conventional, Fixed and Adjustable Rate Residential Mortgage Loans TABLE OF CONTENTS Page SECTION 1. DEFINITIONS. 1 SECTION 2. AGREEMENT TO PURCHASE. 14 SECTION 3. MORTGAGE SCHEDULES. 14 SECTION 4. PURCHASE PRICE. 14 SECTION 5. EXAMINATION OF MORTGAGE FILES. 15 SECTION 6. CONVEYANCE FROM SELLER TO PURCHASER. 16 SECTION 7. SERVICING OF THE MORTGAGE LOANS. 19 SECTION 8. REPRESENTATIONS AND WARRANTIES REGARDING THE PURCHASER. 19 SECTION 9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER; REMEDIES FOR BREACH. 20 SECTION 10. CLOSING. 40 SECTION 11. CLOSING DOCUMENTS. 41 SECTION 12. COSTS. 43 SECTION 13. COOPERATION OF SELLER WITH A RECONSTITUTION. 43 SECTION 14. THE SELLER. 44 SECTION 15. FINANCIAL STATEMENTS. 46 SECTION 16. MANDATORY DELIVERY; GRANT OF SECURITY INTEREST. 46 SECTION 17. NOTICES. 47 SECTION 18. SEVERABILITY CLAUSE. 48 SECTION 19. COUNTERPARTS. 48 SECTION 20. GOVERNING LAW. 48 SECTION 21. INTENTION OF THE PARTIES. 48 i SECTION 22. SUCCESSORS AND ASSIGNS; ASSIGNMENT OF PURCHASE AGREEMENT. 49 SECTION 23. WAIVERS. 49 SECTION 24. EXHIBITS. 49 SECTION 25. GENERAL INTERPRETIVE PRINCIPLES. 49 SECTION 26. REPRODUCTION OF DOCUMENTS. 50 SECTION 27. FURTHER AGREEMENTS. 50 SECTION 28. RECORDATION OF ASSIGNMENTS OF MORTGAGE. 50 SECTION 29. NO SOLICITATION. 50 SECTION 30. WAIVER OF TRIAL BY JURY. 51 SECTION 31. JURISDICTION; CONSENT TO SERVICE OF PROCESS 51 SECTION 32. CONFIDENTIALITY. 51 SECTION 33. ENTIRE AGREEMENT. 52 SECTION 34. COMPLIANCE WITH REGULATION AB. 52 EXHIBITS EXHIBIT A-1 MORTGAGE LOAN DOCUMENTS EXHIBIT A-2 CONTENTS OF EACH MORTGAGE FILE EXHIBIT B FORM OF INDEMNIFICATION AND CONTRIBUTION AGREEMENT EXHIBIT C FORM OF SELLER’S OFFICER’S CERTIFICATE EXHIBIT D [RESERVED] EXHIBIT E FORM OF ASSIGNMENT AND RECOGNITION AGREEMENT EXHIBIT F FORM OF SECURITY RELEASE CERTIFICATION EXHIBIT G UNDERWRITING GUIDELINES EXHIBIT H FORM OF ASSIGNMENT AND CONVEYANCE AGREEMENT ii SECOND AMENDED AND RESTATED MORTGAGE LOAN PURCHASE AND WARRANTIES AGREEMENT This SECOND AMENDED AND RESTATED MORTGAGE LOAN PURCHASE AND WARRANTIES AGREEMENT (“Agreement”), dated as of June 1, 2006, by and between Morgan Stanley Mortgage Capital Inc., a New York corporation (the “Purchaser”), and Quicken Loans, Inc., a Michigan corporation (the “Seller”). WITNESSETH: WHEREAS, the Purchaser and the Seller are parties to that certain Mortgage Loan Purchase and Warranties Agreement, dated as of June 1, 2004, as amended and restated by that certain Amendment No. 1 dated October 1, 2004 as amended and restated by that certain First Amended and Restated Mortgage Loan Purchase and Warranties Agreement, dated as of May 1, 2005 (the “Original Purchase Agreement”) and the Seller desires to sell, from time to time, to the Purchaser, and the Purchaser desires to purchase, from time to time, from the Seller, certain conventional adjustable and fixed rate residential first-lien mortgage loans (the “Mortgage Loans”) on a servicing released basis as described herein, and which shall be delivered in pools of whole loans (each, a “Mortgage Loan Package”) on various dates as provided herein (each, a “Closing Date”); WHEREAS, the Purchaser and the Seller desire to enter into this Agreement to amend and restate the Original Purchase Agreement to make certain modifications as set forth herein with respect to all Mortgage Loans subject to this Agreement or the Original Purchase Agreement. NOW, THEREFORE, in consideration of the premises and mutual agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Purchaser and the Seller agree as follows: SECTION 1.Definitions. For purposes of this Agreement the following capitalized terms shall have the respective meanings set forth below. Accepted Servicing Practices:With respect to each Mortgage Loan and the Seller shall mean the servicing procedures which (i) conform to customary and usual standards of practice of prudent mortgage lenders and mortgage loan servicers, for mortgage loans similar to the Mortgage Loans, (ii) follow the policies and procedures that the Seller applies to similar mortgage loans serviced for third parties and for its own account, (iii) meet the requirements of Fannie Mae and Freddie Mac and (iv) comply with all applicable laws and follow collection practices with respect to the related Mortgage Loans that are in all material respects legal and customary. Act:The National Housing Act, as amended from time to time. Adjustable Rate Mortgage Loan:An adjustable rate Mortgage Loan purchased pursuant to this Agreement. Affiliate:With respect to any specified Person, any other Person controlling or controlled by or under common control with such specified Person.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise and the terms “controlling” and “controlled” have meanings correlative to the foregoing. Agency Transfer:A Fannie Mae Transfer or a Freddie Mac Transfer. Agreement:This Third Amended and Restated Mortgage Loan Purchase and Warranties Agreement and all amendments and supplements hereto. ALTA:The American Land Title Association or any successor thereto. Appraised Value:With respect to any Mortgaged Property, the lesser of (i) the value thereof as determined by an appraisal made for the originator of the Mortgage Loan at the time of origination of the Mortgage Loan by a Qualified Appraiser and (ii) the purchase price paid for the related Mortgaged Property by the Mortgagor with the proceeds of the Mortgage Loan; provided, however, that in the case of a refinanced Mortgage Loan, such value of the Mortgaged Property is based solely upon the value determined by an appraisal made for the originator of such refinanced Mortgage Loan at the time of origination of such refinanced Mortgage Loan by a Qualified Appraiser. Assignment and Conveyance Agreement:As defined in
